Citation Nr: 1004025	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-22 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee condition associated with 
chondromalacia of the right knee with mild degenerative joint 
disease.

2.  Entitlement to a separate initial compensable evaluation 
for instability of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to December 
1981 and from November 1982 to November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Hartford, Connecticut, which granted service 
connection for a left knee condition associated with 
chondromalacia of the right knee and assigned an initial 10 
percent evaluation, effective May 31, 2005, the date of 
receipt of the Veteran's request for service connection for a 
left knee condition.  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2009.  A transcript of 
the hearing is of record.  

As the appeal arises from a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).


FINDINGS OF FACT

1.  Since grant of service connection, the Veteran's left 
knee condition has been manifested by osteoarthritis, flexion 
limited to no less than 110 degrees, and extension limited to 
no less than 0 degrees, even when considering functional 
impairment.

2.  Since grant of service connection, slight instability of 
the left knee, and no more, has been shown.


CONCLUSIONS OF LAW

1.  Since May 31, 2005, the criteria for an initial 
evaluation in excess of 10 percent for a left knee condition 
associated with chondromalacia of the right knee with mild 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2009).

2.  Since May 31, 2005, the criteria for a separate initial 
evaluation of 10 percent, but no more, for instability of the 
left knee have been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.71, 4.71a, Diagnostic Code 
5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran's status has been substantiated.  As it relates 
to the issue of a higher initial evaluation, the courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  The Veteran has also 
indicated that while she has applied for Social Security 
disability benefits, she has not been afforded any 
examinations and that the records she submitted in support of 
her claim are those that are currently in her claims file.  
See Golz v. Shinseki, No. 2009-7039, 2010 WL 6160 (Fed. Cir. 
Jan. 4, 2010).  Based upon the foregoing, no further action 
is necessary to assist the Veteran in substantiating the 
claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson, the Court noted an important distinction 
between an appeal involving a Veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Diagnostic Code 5003 (Diagnostic Code 5010) provides that 
degenerative (or traumatic) arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a noncompensable (0 percent) rating where 
flexion of the leg is limited to 60 degrees; 10 percent 
rating where flexion is limited to 45 degrees; 20 percent 
rating where flexion is limited to 30 degrees; and a maximum 
30 percent rating where flexion is limited to 15 degrees.  
Diagnostic Code 5261 provides for a noncompensable rating 
where extension of the leg is limited to 5 degrees; 10 
percent rating where extension is limited to 10 degrees; 20 
percent rating where extension is limited to 15 degrees; a 30 
percent rating where extension is limited to 20 degrees; a 40 
percent rating where extension is limited to 30 degrees; and 
a maximum 50 percent rating where extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2009).  The normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a maximum 
30 percent rating when there is severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a,

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261 need not 
be compensable but must at least meet the criteria for a 
noncompensable rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 
56,704 (1998).  The General Counsel further held that 
separate ratings could also be provided for limitation of 
knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

Treatment records obtained in connection with the Veteran's 
claim reveal that she was noted to have mild effusion in the 
left knee at the time of an October 2004 visit.  

At the time of an August 2005 VA examination, which was 
performed more predominantly on the right knee, the Veteran 
was noted to have a 10 degree valgus deformity at extension 
and at 30 to 45 degrees of flexion.  The examiner further 
noted that August 2004 X-rays had revealed unremarkable 
findings.  

In a June 2006 report, the Veteran's private physician, S. G-
D, M.D., indicated that the Veteran was found to have 
bilateral chondromalacia patella in 1983.  She observed that 
the left knee was notable for moderate-sized effusion.  It 
had been previously aspirated for 40 cc of fluid.  Dr. S. G-D 
noted that X-rays performed in July 1997 had revealed mild 
patellar subluxation.  The Veteran reported that her left 
knee was achy, sore, and stiff.  She also noted that it often 
swelled.  When she walked she had pain laterally on the left 
knee.  

The Veteran also stated that her knee would buckle on 
occasion.  She indicated that it did not completely give way 
and that she would catch herself before hitting the ground.  
The Veteran stated that her knee would become warm but not 
red.  She reported that wearing a brace on her left knee made 
it more comfortable and steady and the knee would not give 
out.  She had purchased the braces off the Internet.  The 
Veteran indicated that she could not kneel, squat, crawl or 
pick things up off the ground.  She had pain when pivoting or 
when standing up from a seated position.  The Veteran also 
had pain when taking steps, inclines, and graded surfaces.  
She took Ibuprofen for the pain.  

Physical examination of the left knee revealed evidence of 
effusion, patellofemoral grinding, and mild lateral 
subluxation of the patella.  There was positive instability 
in the left knee.  The lateral ligaments were loose and there 
were no varus or valgus deformities noted.  The examiner 
again noted that the Veteran had instability and 
patellofemoral grinding of the left knee.  The examiner 
stated that the left knee appeared worse than the right.  

At the time of a September 2006 VA examination, the Veteran 
was noted to have a past history of left knee osteoarthritis.  
The Veteran reported that she no longer worked in retail due 
to significant pain in her knees, left greater than right.  
The Veteran also minimized ladder climbing and bending, since 
this aggravated both knees.  The Veteran indicated that at 
the end of the day, her left knee felt achy and painful.  

There was pain, weakness, stiffness, swelling, and some heat 
in her left knee, but no redness.  The Veteran also noted 
having instability and/or giving way.  She reported standing 
perfectly still and then falling down.  The cold and damp 
weather made her knee stiff.  There was no locking of the 
knee.  The knee was positive for fatigability and lack of 
endurance.  The Veteran used a hinged brace, Motrin, and heat 
on occasion.  She placed her pain as 4/5-10 with flare-ups 
being 8/10.  The flare-ups occurred three to four times per 
week but could be daily.  They would last a few minutes.  The 
Veteran would be unable to do anything with a bad flare but 
it would mostly just slow her down.  She denied dislocation 
or recurrent subluxation.  

Physical examination revealed that the Veteran had mild genu 
valgus.  Strength was 5/5 in the left lower extremity.  The 
Veteran had mild pain with standing from a seated position 
and a normal gait.  Facial grimace was evidence of mild pain 
which occurred at ten repetitions.  There was no evidence of 
fatigue, weakness, lack of endurance, or incoordination with 
ten repetitions.  There was objective evidence of effusion.  
Testing was negative for McMurray's, drawer's, and Lachman's.  
There was no objective evidence of instability, weakness, 
tenderness, redness, or heat.  There was also no abnormal 
shoe wear pattern and no ankylosis.  

Range of motion testing for the left knee revealed flexion 
from 0 to 120 degrees, with pain at end of motion, and 
extension to 0 degrees, which was full.  There was mild 
medial laxity with tenderness to palpation over the medial 
collateral ligament.  X-rays of the left knee revealed 
minimal degenerative change involving the lateral joint 
space.  A diagnosis of left knee post-traumatic degenerative 
changes with patellofemoral syndrome was rendered.  The 
examiner indicated that the Veteran had subjective reports of 
moderate functional impairment at baseline with moderately 
severe limitations with repetitions, significantly impacting 
her employment and activities of daily living.  The examiner 
further noted subjective reports of pain, including pain on 
repeated use and pain during flare-ups, fatigue, weakness, 
and lack of endurance with repetition, without additionally 
limited joint function.  

An October 2006 MRI of the left knee revealed a degenerative 
signal at the posterior horn of the left lateral meniscus.  

At the time of a February 2009 VA examination, the Veteran 
reported having increased pain with walking.  She noted that 
after one or two hours she would develop swelling in the left 
knee which would cause reduced use of the knee and increased 
pain.  The pain was 4/5-10 at baseline and increased to 6/7-
10 with walking.  The Veteran continued to report falling.  
She was using a brace for the knee. 

The Veteran noted having a constant 4/10 pain.  She also 
reported having problems ascending and descending stairs, 
pulling herself off the toilet, being unable to sit in low 
lying chairs, and having weakness in the knee all the time.  
She had swelling when walking more than one or two hours.  
The Veteran had heat with swelling but no redness.  There was 
no locking.  She noted that ten months ago she could climb 
stairs but now she had difficulty with six steps.  The 
Veteran used Lidocaine patches 3 to 4 times per week but had 
been off NSAIDS since November 2008.  Since stopping the 
medication, the pain and swelling had increased.  The Veteran 
did have flare-ups when the pain would rise to 6/7-10.  This 
occurred about 4 times per week and with changes in the 
weather.  She reported that she had cut back on all her 
activities.  The Veteran walked with a rolling walker and a 
knee brace.  

Physical examination revealed that the Veteran had an 
antalgic gait on the right with limping.  She rose slowly and 
carefully from a seated position.  There was no unusual shoe 
wear pattern.  There was also no left knee ankylosis.  Facial 
grimace and guarding were objective evidence of painful 
motion.  There was no edema with a question of mild effusion 
on the left.  There was no visibly evident instability or 
weakness.  There was mild joint tenderness but no redness, 
heat, or abnormal movement.  Knee range of motion revealed no 
crepitus with repetition.  Flexion was from 0 to 110 degrees 
and to 115 degrees after repetition.  Extension was to 0 
degrees, which was full.  There was no laxity and Lachman's 
and McMurray's testing was negative.  Range of motion was 
limited by pain.  The examiner indicated that she could not 
report additional functional loss during flare-ups without 
resort to speculation.

The examiner rendered a diagnosis of left knee degenerative 
changes, with no significant changes following five 
repetitions.  The examiner stated that she could not 
determine functional impairment specifically caused by the 
left knee.  

At her July 2009 hearing, the Veteran reported that her left 
knee was worse than her right.  She noted that she had 
previously had 40 cc's of fluid removed from her knee.  She 
indicated that she had been given a walker as a result of her 
falling.  The Veteran noted having instability in her left 
knee.  She stated that she would fall several times per 
month.  The Veteran indicated that she wore her left knee 
brace all the time.  She noted being able to walk 10 to 15 
minutes before having problems.  The Veteran also reported 
having trouble with stairs.  The stairs caused problems with 
instability.  The Veteran also noted having problems with 
fatigue.  The pain increased the longer she would stand.  She 
further stated that she would become weaker with repetition.  
The Veteran indicated that her knee symptoms were about the 
same as at the time of the February 2009 examination.  

The Veteran has been found to have full extension at the time 
of each VA examination with no additional limitation of 
motion being found after repetitive use.  There has been no 
pain noted on range of motion testing as it relates to 
extension.  As such, an increased or separate evaluation 
would not be warranted under Diagnostic Code 5261 for the 
left knee.

Similarly, an evaluation in excess of 10 percent would not be 
warranted under Diagnostic Code 5260.  Flexion to less than 
110 degrees has not been demonstrated at the time of any VA 
examination.  Furthermore, the Veteran has not been shown to 
have a reduction in flexion with repetitive motion.  
Moreover, at the time of the most recent VA examination, the 
Veteran's flexion was noted to have increased to 115 degrees 
after repetitive motion testing was performed.  

The Veteran is competent to report that she is worse or 
entitled to a higher evaluation.  However, the observation of 
a skilled professional is more probative of the degree of the 
Veteran's impairment.  Even when considering the additional 
limitation of motion caused by fatigue, weakness and flare-
ups, neither the actual range of motion nor the functional 
limitation warrants a compensable evaluation for flexion 
under Diagnostic Code 5260.

After a review of all the evidence, the Board finds that the 
Veteran's left knee residuals have included mild instability 
for the entire appeal period, which meets the criteria for a 
separate initial 10 percent rating under Diagnostic Code 
5257.  As it relates to Diagnostic Code 5257, the Board notes 
that the Veteran reported having give way of the knee at the 
time of various examinations and during her July 2009 
hearing.  

The Board further finds that the criteria for an evaluation 
in excess of 10 percent for instability under Diagnostic Code 
5257 have not been met because the evidence has not shown 
that for any period during the appeal, the Veteran had 
moderate instability or subluxation.  At the time of her 
December 2005 examination, the Veteran had no cruciate or 
collateral instability.  At the time of the June 2006 private 
examination, the Veteran was noted to have only mild lateral 
subluxation of the patella.  At the time of the September 
2006 VA examination, testing was negative for McMurray's, 
drawer's and Lachman's signs and there was no objective 
evidence of instability or weakness.  Only mild medial laxity 
with tenderness to palpation over the medial collateral 
ligament was noted.  Finally, at the time of a February 2009 
VA examination, there was no visibly evident instability or 
weakness and physical examination revealed no laxity with 
negative Lachman's and McMurray's testing.  

While the Board acknowledges that the Veteran has reported 
having her leg give out on her which necessitated the use of 
a brace and a walker, the objective medical findings do not 
support a finding that there is more than mild instability.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's left knee disability is manifested by 
limitation of motion, functional impairment and some 
instability.  These manifestations are contemplated by the 
rating schedule.  The most recent VA examiner did not 
indicate that the disability caused marked interference with 
employment.  The disability has also not required any recent 
periods of hospitalization.  No other exceptional factors 
have been reported.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due solely to her 
service-connected left knee disability.  Nor does the Veteran 
so claim.  Therefore, remand or referral of a claim for a 
total rating due to individual unemployability (TDIU) is not 
necessary under the Court's ruling in Rice v. Shinseki, 22 
Vet. App. 447 (2009).




        (CONTINUED ON NEXT PAGE)
ORDER

An initial evaluation in excess of 10 percent for a left knee 
condition associated with chondromalacia of the right knee 
with mild degenerative joint disease is denied.

A separate initial 10 percent evaluation for instability of 
the left knee, from May 31, 2005, is granted, subject to the 
laws and regulations governing payment of monetary benefits.




____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


